DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on July 21, 2022 have been considered but are not persuasive.

Applicant’s argument:
This paragraph (Paragraph 39) describes that a dual-homed host will receive the ES-IP address that is the same for both switches 18(1) and 18(2) (192.168.1.111) whereas a single homed host will receive the individual IP address of each switch 18(1) and 18(2) (192.1681.1.1 and 192.168.1.2). In paragraph 39, the individual IP addresses are not described as being provided in the case of a dual- homed host that is connected to both switches 18(1) and 18(2), the individual IP. The individual IP addresses are only provided in the case of a single-homed host and are provided due to the host being a single-homed host, not in response to failure. Paragraph 29 states that redundancy is provided by ToR switches to dual-homed hosts: "If one switch fails, the traffic flow from and to the dual-homed host is moved to the remaining switch." 
In view of the foregoing, Applicant respectfully asserts that redundancy and automatic failover between switches is performed for dual-homed hosts without providing the individual IP addresses of the switches 18(1), 18(2) of an emulated switch 22. 
In view of the foregoing, Kapadia fails to disclose: wherein the first switch and the second switch are configured to signal, to the host virtual machine, a repair path including the first IP address and the second IP address for redirecting traffic when the communication link between the host virtual machine and either of the first switch or the second switch experiences a failure.



	Examiners’ response to argument:
	The examiners respectfully disagree. Kapadia discloses that the individual IP address is provided in the case of a dual- homed host and provided in response to failure. Parag. [0013] discloses that if a link from the dual-homed host to the first switch fails, a second switch IP (i.e., individual IP address) address may be advertised as a next hop address via a routing protocol, and other features.
Therefore, Kapadia discloses wherein the first switch and the second switch are configured to signal, to the host virtual machine, a repair path including the first IP address and the second IP address for redirecting traffic when the communication link between the host virtual machine and either of the first switch or the second switch experiences a failure (Parag. [0013], Parag. [0029], Parag. [0039], Parag. [0043] and Fig. 1; (The art teaches that the ToR switches in dual-homed environments are typically deployed as emulated switches, for example, to provide an increased level of redundancy and also allowing for an active-active configuration with respect to the data path. If one switch fails, the traffic flow from and to the dual-homed host is moved to the remaining switch. Data traffic to and from the hosts can be forwarded via either of the ToR switches. The art teaches that ToR switch 18(1) may advertise its individual IP address (e.g., 192.168.1.1) as the next hop address for single homed host 14(1). Likewise, ToR switch 18(2) may advertise its individual IP address (e.g., 192.168.1.2) as the next hop address for single-homed host 14(2). The art teaches that if a link from the dual-homed host to the first switch fails, a second switch IP address may be advertised as a next hop address via a routing protocol, and other features)).










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 11, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al.  (Pub. No. US 2014/0112122), hereinafter Kapadia, in view of Gowda et al. (Pub. No. US 2010/0189117), hereinafter Gowda.   

Claim 1. 	Kapadia discloses a system comprising: 
a first switch in a network topology and a second switch in the network topology (Parag. [0014-0015] and Fig. 1 (18); (The art teaches ToR switches 18 in network 12 may form emulated switches that connect to dual-homed hosts. For example, an emulated switch 22 includes ToR switches 18 (1) and 18 (2) connected to dual-homed hosts)), wherein each of the first switch and the second switch comprises a switch virtual interface for communicating with a virtual Layer3 interface to route traffic to other Layer3 interfaces (Parag. [0015], Parag. [0023], and Fig. 1; (The art teaches that ToR switches 18(1)-18(3) may be connected to a plurality of other dual-homed and single-homed hosts, within the broad scope of the embodiments. According to various embodiments, ES-IP modules 22 (i.e., within the switches 18) may enable Layer 3 termination at ToR switches 18 with efficient use of hardware space. Layer 3 forwarding (routing) involves control plane learning, with a hierarchical address space and forwarding (based on Internet Protocol (IP) addresses));  
a host virtual machine comprising a communication link with each of the first switch and the second switch (Parag. [0016], Parag. [0019], Parag. [0029], and Fig. 1; (The art teaches that Dual-homed hosts are becoming increasingly common in such data center deployments. The dual-homed host is connected to at least two ToR switches simultaneously with one or more aggregated links (e.g., Ethernet links). The ToR switches in dual-homed environments are typically deployed as emulated switches. The art teaches that dual-homed hosts may be connected to ToR switches 18(1) and 18(2). The art teaches that the host may include any network element, physical or virtual, connected to other network elements (i.e., switches) over a network. Each host has a specific, unique address (e.g., IP address) associated therewith. Hosts can include physical computers (e.g., hosts), and virtual machines (VMs))); and 
a routed peer link connecting the first switch to the second switch (Parag. [0019]; (The art teaches that the emulated switch 22, which includes a construct that emulates a pair of ToR switches as a single switch to the rest of the network (e.g., network 12), can also include peer links that synchronize states and exchange Media Access Control (MAC) address information between peers (e.g., constituent members of the emulated switch) ToR switches 18(1) and 18(2))); 
wherein the first switch and the second switch have a same network element Internet protocol (IP) address and network element media access control (MAC) address such that a single virtual interface including the network element IP address and network element MAC address is spread across both the first switch and the second switch (Parag. [0011] Parag. [0019]; (The art teaches that optimizing next-hop table space in a dual-homed network environment is provided and includes associating an Emulated Switch Internet Protocol (ES-IP) address and an Emulated Switch Media Access Control (ES-MAC) address with an Emulated Switch-IDentifier (ES-ID) of an emulated switch directly connected to a dual-homed host having a host IP address in a network environment. The emulated switch includes a first switch and a second switch. The term "emulated switch" can include a construct that emulates a pair of ToR switches as a single switch (i.e., with ES-IP and ES-MAC) to the rest of the network (e.g., network 12). For example, emulated switch 22 includes ToR switches 18(1) and 18(2), which appear as a single switch to dual-homed hosts 16(1) and 16(2), and to other ToR switches (e.g. ToR switch 18(3))));   
wherein the first switch further has a first IP address and a first MAC address and the second switch further has a second IP address and a second MAC address, the first IP address being different from the second IP address and the first MAC address being different from the second MAC address (Parag. [0038-0039], Parag. [0054], and Claim 5; (The art teaches associating a first switch IP address and a first switch MAC address with a first switch ID of the first switch; and associating a second switch IP address and a second switch MAC address with a second switch ID of the second switch, wherein the first switch IP address, the second switch IP address and the ES-IP (i.e., emulated switch IP) address are different from each other, wherein the first switch MAC address, the second switch MAC address and the ES-MAC (i.e., emulated switch MAC) address are different from each other, and wherein the first switch ID, the second switch ID and the ES-ID are different from each other)); and 
wherein the first switch and the second switch are configured to signal, to the host virtual machine, a repair path including the first IP address and the second IP address for redirecting traffic when the communication link between the host virtual machine and either of the first switch or the second switch experiences a failure (Parag. [0013], Parag. [0029], Parag. [0039], Parag. [0043] and Fig. 1; (The art teaches that the ToR switches in dual-homed environments are typically deployed as emulated switches, for example, to provide an increased level of redundancy and also allowing for an active-active configuration with respect to the data path. If one switch fails, the traffic flow from and to the dual-homed host is moved to the remaining switch. Data traffic to and from the hosts can be forwarded via either of the ToR switches. The art teaches that ToR switch 18(1) may advertise its individual IP address (e.g., 192.168.1.1) as the next hop address for single homed host 14(1). Likewise, ToR switch 18(2) may advertise its individual IP address (e.g., 192.168.1.2) as the next hop address for single-homed host 14(2). The art teaches that if a link from the dual-homed host to the first switch fails, a second switch IP address may be advertised as a next hop address via a routing protocol, and other features)).  
Kapadia doesn’t explicitly disclose that the first switch and the second switch have a same IP address and MAC address of the gateway that are spread across both switches.
However, Gowda discloses wherein the first switch and the second switch have a same gateway Internet protocol (IP) address and gateway media access control (MAC) address such that a single virtual interface including the gateway IP address and gateway MAC address is spread across both the first switch and the second switch (Parag. [0006] and Parag. [0023]; (The art teaches that FIG. 1 illustrates an example network having first and second network switching devices configured for providing a distributed IP gateway according to an FHRP-based protocol in combination with providing multiple data link channel connectivity, based on the first and second network switching devices concurrently sharing a shared IP address and a shared MAC address The art teaches that the network switching devices S1 and S2 12 are configured for establishing the distributed IP gateway 14, based on concurrent use of a shared MAC address 30 and a shared IP address 32 by each of the network switching devices 12)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to define the emulated switch taught by Kapadia as the gateway taught by Gowda. This would be convenient to implement the First hop redundancy protocols (FHRP) which provides default gateway redundancy for host network devices, where two or more router devices negotiate to identify one router as a single active gateway device, and a second router as single standby gateway device (Parag. [0004]). 

Claim 2. 	Kapadia in view of Gowda discloses the system of claim 1,  
Kapadia further discloses wherein the first switch and the second switch are configured as a redundant anycast centralized gateway for the host virtual machine (Parag. [0016] and Parag. [0029]; (The art teaches that the ToR switches in dual-homed environments are typically deployed as emulated switches, for example, to provide an increased level of redundancy  and also allowing for an active-active configuration with respect to the data path. The art teaches that the host may include any network element, physical or virtual, connected to other network elements (i.e., switches) over a network. Each host has a specific, unique address (e.g., IP address) associated therewith. Hosts can include physical computers (e.g., hosts), and virtual machines (VMs))). 

Claim 5. 	Kapadia in view of Gowda discloses the system of claim 1,  
Kapadia further discloses wherein the routed peer link is a Layer-3 enabled peer link (Parag. [0015], Parag. [0019], Parag. [0023], and Fig. 1; (The art teaches that ToR switches 18(1)-18(3) may be connected to a plurality of other dual-homed and single-homed hosts, within the broad scope of the embodiments. According to various embodiments, ES-IP modules 22 (i.e., within the switches 18) may enable Layer 3 termination at ToR switches 18 with efficient use of hardware space. Layer 3 forwarding (routing) involves control plane learning, with a hierarchical address space and forwarding (based on Internet Protocol (IP) addresses)). 

Claim 6. 	Kapadia in view of Gowda discloses the system of claim 1,
Kapadia further discloses wherein the first switch is configured to advertise the first IP address as a next hop for the host virtual machine (Parag. [0013], Parag. [0029], Parag. [0039], Parag. [0043] and Fig. 1; (The art teaches that the ToR switches in dual-homed environments are typically deployed as emulated switches, for example, to provide an increased level of redundancy and also allowing for an active-active configuration with respect to the data path. If one switch fails, the traffic flow from and to the dual-homed host is moved to the remaining switch. Data traffic to and from the hosts can be forwarded via either of the ToR switches. The art teaches that ToR switch 18(1) may advertise its individual IP address (e.g., 192.168.1.1) as the next hop address for single homed host 14(1). Likewise, ToR switch 18(2) may advertise its individual IP address (e.g., 192.168.1.2) as the next hop address for single-homed host 14(2). The art teaches that  if a link from the dual-homed host to the first switch fails, a second switch IP address may be advertised as a next hop address via a routing protocol, and other features)).

Claim 11. 	Kapadia in view of Gowda discloses the system of claim 1, 
Kapadia further discloses wherein the first switch and the second switch are configured to sync an address resolution protocol (ARP) table by way of the routed peer link (Parag. [0040]; (The art teaches that ToR switch 18(3) may send out an Address Resolution Protocol (ARP) request for a MAC address corresponding to the ES-IP address. A primary one of ToR switches 18(1) and 16(2) may respond with the ES-MAC address corresponding to the ES-IP address)).  
Claim 14. 	Kapadia in view of Gowda discloses the system of claim 1,    
Kapadia further discloses wherein the first switch and the second switch make up a redundancy group such that traffic flowing to or from the host virtual machine is load balanced across the first switch and the second switch (Parag. [0016] and Parag. [0029]; (The art teaches that the ToR switches in dual-homed environments are typically deployed as emulated switches, for example, to provide an increased level of redundancy  and also allowing for an active-active configuration with respect to the data path. The art teaches that the host may include any network element, physical or virtual, connected to other network elements (i.e., switches) over a network. Each host has a specific, unique address (e.g., IP address) associated therewith. Hosts can include physical computers (e.g., hosts), and virtual machines (VMs))).  

Claim 15. 	Kapadia in view of Gowda discloses the system of claim 14,  
Kapadia further discloses wherein the traffic is load balanced by rerouting traffic across the routed peer link (Parag. [0016] and Parag. [0029]; (The art teaches that the ToR switches in dual-homed environments are typically deployed as emulated switches, for example, to provide an increased level of redundancy  and also allowing for an active-active configuration with respect to the data path. The art teaches that the host may include any network element, physical or virtual, connected to other network elements (i.e., switches) over a network. Each host has a specific, unique address (e.g., IP address) associated therewith. Hosts can include physical computers (e.g., hosts), and virtual machines (VMs))).
 
Claim 16. 	Kapadia in view of Gowda discloses the system of claim 1, 
		Kapadia further discloses wherein the communication link between the host virtual machine and the first switch terminates to a virtual local area network (VLAN) on the first switch (Parag. [0048] and Fig. 1; (The art teaches that the example network environment may be configured over a physical infrastructure that may include one or more networks and, further, may be configured in any form including, but not limited to, local area networks (LANs), wireless local area networks, VLANs)).   



Claim 17. 	Kapadia in view of Gowda discloses the system of claim 1,   
Kapadia further discloses wherein the first switch and the second switch are configured to act as a virtual first hop gateway for the host virtual machine (Parag. [0013] and Parag. [0047]; (The art teaches that if a link from the dual-homed host to the first switch fails, a second switch IP address may be advertised as a next hop address via a routing protocol, and other features The art teaches that network 12 may comprise access switches, aggregation switches, core switches to aggregate and distribute ingress (upstream traffic), and egress (downstream traffic) traffic, etc. A plurality of switches (virtual and/or physical) may be provided at each network level to achieve redundancy within network 12)).  

Claims 3, 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al.  (Pub. No. US 2014/0112122), hereinafter Kapadia, in view of Gowda et al. (Pub. No. US 2010/0189117), hereinafter Gowda, and in view of Nguyen et al. (Pub. No. US 2018/0034665), hereinafter Nguyen.

Claim 3. 	Kapadia in view of Gowda discloses the system of claim 1, 
The combination doesn’t explicitly discloses wherein the first switch and the second switch are configured with a common Ethernet segment identifier (ESI) representing a main port on the host virtual machine. 
However, Nguyen discloses wherein the first switch and the second switch are configured with a common Ethernet segment identifier (ESI) representing a main port on the host virtual machine (Parag. [0006] and Parag. [0045]; (The art teaches that the CE node (i.e., host) is coupled to partner PE nodes (i.e., switches via a forwarding segment, which is an Ethernet segment identified by an Ethernet segment identifier (ESI). The forwarding segment logically aggregate the links between CE node 113 and PE nodes 112 and 114 (i.e., first and second switches)))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Nguyen. This would be convenient to efficient multi-destination packet forwarding for a device in a virtual network (Parag. [0003]).

Claim 8. 	Kapadia in view of Gowda discloses the system of claim 1, 
The combination doesn’t explicitly disclose wherein the first switch and the second switch exchange a per- Ethernet segment identifier (ESI) route by way of the routed peer link to signal local ESI connectivity across a redundancy group formed by the first switch and the second switch.  
However, Nguyen discloses wherein the first switch and the second switch exchange a per- Ethernet segment identifier (ESI) route by way of the routed peer link to signal local ESI connectivity across a redundancy group formed by the first switch and the second switch (Parag. [0006], Parag. [0030], Parag. [0045], and Parag. [0061]; (The art teaches that the aggregated links operate as a single logical link to facilitate load balancing among the partner switches while providing redundancy, and the partner switches synchronize their configuration information with each other; the network segment coupling the PE nodes (i.e., switches) to the CE node (i.e., host) is referred to as a forwarding segment, which is an Ethernet segment identified by an Ethernet segment identifier (ESI). Partner PE nodes (i.e., switches) exchange periodic control message via links 142 (i.e., peer link) to notify each other regarding their respective operational states)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Nguyen. This would be convenient to efficient multi-destination packet forwarding for a device in a virtual network (Parag. [0003]).  
 
Claim 9. 	Kapadia in view of Gowda and Nguyen discloses the system of claim 8, 
Kapadia in view of Gowda doesn’t explicitly disclose wherein the per-ESI route is the repair path for use when the communication link between the host virtual machine and either of the first switch or the second switch has failed.    
However, Nguyen discloses wherein the per-ESI route is the repair path for use when the communication link between the host virtual machine and either of the first switch or the second switch has failed. (Parag. [0033] and Parag. [0062]; (The art teaches that a PE node (i.e., switch) receives a route update (e.g., an Ethernet segment) from a partner PE node (i.e., another switch) in response to a recovery event (e.g., failover). In the case of an event that causes failure of the link between PE node 112 (i.e., first switch) and CE node (i.e., host), PE node 112 detects the failure and notify partner PE node 114 (i.e., second switch) regarding the failure using a control message)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kapadia in view of Gowda to incorporate the teaching of Nguyen. This would be convenient to efficient multi-destination packet forwarding for a device in a virtual network (Parag. [0003]).

Claim 10. 	Kapadia in view of Gowda and Nguyen discloses the system of claim 8, 
Kapadia in view of Gowda doesn’t explicitly disclose wherein the per-ESI route is transmitted between the first switch and the second switch as a Border Gateway Protocol (BGP) message. 
However, Nguyen discloses wherein the per-ESI route is transmitted between the first switch and the second switch as a Border Gateway Protocol (BGP) message (Parag. [0033]; (The art teaches that a PE node (i.e., switch) receives a route update (e.g., an Ethernet segment) from a partner PE node (i.e., another switch) in response to a recovery event (e.g., failover); and this route update is a boarder gateway protocol (BGP) route update)).
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kapadia in view of Gowda to incorporate the teaching of Nguyen. This would be convenient to efficient multi-destination packet forwarding for a device in a virtual network (Parag. [0003]).   

Claim 18. 	Kapadia in view of Gowda discloses the system of claim 1, 
Kapadia discloses that the host is a host virtual machine (Parag. [0016], Parag. [0019], Parag. [0029], and Fig. 1; (The art teaches that Dual-homed hosts are becoming increasingly common in such data center deployments. The dual-homed host is connected to at least two ToR switches simultaneously with one or more aggregated links (e.g., Ethernet links). The ToR switches in dual-homed environments are typically deployed as emulated switches. The art teaches that dual-homed hosts may be connected to ToR switches 18(1) and 18(2). The art teaches that the host may include any network element, physical or virtual, connected to other network elements (i.e., switches) over a network. Each host has a specific, unique address (e.g., IP address) associated therewith. Hosts can include physical computers (e.g., hosts), and virtual machines (VMs))).  
The combination doesn’t explicitly disclose the system further comprising an Ethernet segment identifier (ESI) on the host virtual machine, wherein the first switch and the second switch have reachability to the ESI by way of the routed peer link.
However, Nguyen discloses an Ethernet segment identifier (ESI) on the host, wherein the first switch and the second switch have reachability to the ESI by way of the routed peer link (Parag. [0006], Parag. [0030], Parag. [0045], and Parag. [0061]; (The art teaches that the aggregated links operate as a single logical link to facilitate load balancing among the partner switches while providing redundancy, and the partner switches synchronize their configuration information with each other; the network segment coupling the PE nodes (i.e., switches) to the CE node (i.e., host) is referred to as a forwarding segment, which is an Ethernet segment identified by an Ethernet segment identifier (ESI). Partner PE nodes (i.e., switches) exchange periodic control message via links 142 (i.e., peer link) to notify each other regarding their respective operational states)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Nguyen. This would be convenient to efficient multi-destination packet forwarding for a device in a virtual network (Parag. [0003]).
   
Claim 19. 	Kapadia in view of Gowda and Nguyen discloses the system of claim 18,
Kapadia in view of Gowda doesn’t explicitly disclose wherein the first switch is configured to transmit a Border Gateway Protocol (BGP) message to the second switch indicating that the second switch has reachability to the ESI by way of a next hop thru the first switch.  
However, Nguyen discloses wherein the first switch is configured to transmit a Border Gateway Protocol (BGP) message to the second switch indicating that the second switch has reachability to the ESI by way of a next hop thru the first switch (Parag. [0033]; (The art teaches that a PE node (i.e., switch) receives a route update (e.g., an Ethernet segment) from a partner PE node (i.e., another switch) in response to a recovery event (e.g., failover); and this route update is a boarder gateway protocol (BGP) route update)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Kapadia in view of Gowda to incorporate the teaching of Nguyen. This would be convenient to efficient multi-destination packet forwarding for a device in a virtual network (Parag. [0003]).  

	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al.  (Pub. No. US 2014/0112122), hereinafter Kapadia, in view of Gowda et al. (Pub. No. US 2010/0189117), hereinafter Gowda, and in view of Sajassi et al. (Sajassi, BGP MPLS-Based Ethernet VPN), hereinafter Sajassi. 

Claim 4. 	Kapadia in view of Gowda discloses the system of claim 1,   
The combination doesn’t explicitly discloses wherein each of the first switch and the second switch is configured with an Ethernet virtual private network (EVPN) instance per virtual local area network (VLAN) with one or more of: an automatically derived media access control-virtual routing and forwarding route target (MAC-VRF RT); or a manually configured MAC-VRF RG.
However, Sajassi wherein each of the first switch and the second switch is configured with an Ethernet virtual private network (EVPN) instance per virtual local area network (VLAN) with one or more of: an automatically derived media access control-virtual routing and forwarding route target (MAC-VRF RT); or a manually configured MAC-VRF RG (Page 7/57 (First paragraph) and Page 19/57 (First paragraph); (The art teaches that an EVPN instance requires a route distinguisher that is unique per MAC-VRF, which is a virtual routing and forwarding table for Media Access Control (MAC) addresses on a PE (i.e., witch), and one or more globally unique Route targets (RTs); a CE (i.e., host) attaches to a MAC-VRF on a PE (i.e., switch). Also, some scenarios guarantee uniqueness of VLAN IDs across EVPN instances: all points of attachment for a given EVPN instance use the same VLAN ID, and no other EVPN instance uses this VLAN ID (i.e., EVPN instance per VLAN and the EVPN requires MAC-VRF and one or more Route Targets (RTs), as consistent with applicant’s definition). The art also teaches that the EVPN route carries one or more Route Target (RT) attributes, and RTs are derived automatically; also, the use of RT constraints by PE (i.e., switch) allows each EVPN route to reach only those Pes that are configured to import at least one RT from the set of RTs carried in the EVPN route)).  
	It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Sajassi. This would be convenient for optimizing the delivery of multi-destination frames in label switched paths.

Claim 13. 	Kapadia in view of Gowda discloses the system of claim 1,   
Kapadia further discloses wherein the first switch and the second switch make up a redundancy group (Parag. [0016] and Parag. [0029]; (The art teaches that the ToR switches in dual-homed environments are typically deployed as emulated switches, for example, to provide an increased level of redundancy  and also allowing for an active-active configuration with respect to the data path. The art teaches that the host may include any network element, physical or virtual, connected to other network elements (i.e., switches) over a network. Each host has a specific, unique address (e.g., IP address) associated therewith. Hosts can include physical computers (e.g., hosts), and virtual machines (VMs))).
The combination doesn’t explicitly disclose wherein one or more of the first switch and the second switch are configured to advertise an Ethernet virtual private network (EVPN) MAC address to sync the redundancy group 
However Sajassi discloses disclose wherein one or more of the first switch and the second switch are configured to advertise an Ethernet virtual private network (EVPN) MAC address to sync the redundancy group (Page 6/57 (4. Third paragraph); (The art teaches that in EVPN, PEs (i.e., switches) advertise the MAC addresses learned from the CEs (i.e., host) to other Pes in the control plane using Multiprotocol BGP))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Sajassi. This would be convenient for optimizing the delivery of multi-destination frames in label switched paths.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al.  (Pub. No. US 2014/0112122), hereinafter Kapadia, in view of Gowda et al. (Pub. No. US 2010/0189117), hereinafter Gowda, and in view of Juniper (Juniper, Understanding EVPN Pure Route Type-5 on QFX Series Switches).

Claim 7. 	Kapadia in view of Gowda discloses the system of claim 1,    
The combination doesn’t explicitly disclose wherein the system is an Ethernet virtual private network (EVPN) using RT-1 protection signaling. 
However, Juniper discloses wherein the system is an Ethernet virtual private network (EVPN) using RT-1 protection signaling (Page 1/3 (The art teaches that one of the five EVPN-VXLAN route types is Route type-1, which reaches all ingress PE devices (i.e., switches) importing a virtual network identifier (VNI) in which that ESI is a member; and the Junos OS supports this by exporting a separate route target (RT) for type-1 route)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Juniper. This would be convenient if offering an end-to-end solution for data center VXLAN networks (Page 1/3 (First paragraph)).

Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapadia et al.  (Pub. No. US 2014/0112122), hereinafter Kapadia, in view of Gowda et al. (Pub. No. US 2010/0189117), hereinafter Gowda, and in view of Wang (Pub. No. US 2016/0014025).

Claim 12. 	Kapadia in view of Gowda discloses the system of claim 11,
The combination doesn’t explicitly disclose wherein the first switch comprises one or more processors configurable to execute instructions stored in non-transitory computer readable storage media, the instructions comprising: receiving a message from the host virtual machine indicating that an update has been made to the ARP table; and signaling the update to the second switch by way of a BGP message.  
However, Wang discloses wherein the first switch comprises one or more processors configurable to execute instructions stored in non-transitory computer readable storage media (Parag. [0093]), the instructions comprising: 
receiving a message from the host virtual machine indicating that an update has been made to the ARP table (Parag. [0025] and Parag. [0027]; (The art teaches that the virtual machines broadcast free address resolution protocol (ARP) messages, and after receiving the free ARP messages, the router 321 (i.e., first switch) generates ARP entries of an ARP table and host route entries of a route table according to the sender IP addresses and the sender MAC addresses)); and 
signaling the update to the second switch by way of a BGP message (Parag. [0027]; (The art teaches that router 321 (i.e., first router) sends a BGP update message for releasing a host route to the router 341 (i.e., second router))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Wang. This would be convenient to achieve high reliability and redundancy deployment (Parag. [0001]).

Claim 20. 	Kapadia in view of Gowda discloses the system of claim 1,  
The combination doesn’t explicitly disclose wherein the first switch is configured to automatically transmit a Border Gateway Protocol (BGP) message to the second switch by way of the routed peer link in response to the first switch learning of an update to an address resolution protocol (ARP) table on the host virtual machine.
However, Wang discloses wherein the first switch is configured to automatically transmit a Border Gateway Protocol (BGP) message to the second switch by way of the routed peer link in response to the first switch learning of an update to an address resolution protocol (ARP) table on the host virtual machine (Parag. [0025], Parag. [0027], and Parag. [0029]; (The art teaches that the virtual machines broadcast free address resolution protocol (ARP) messages, and after receiving the free ARP messages, the router 321 (i.e., first switch) generates ARP entries of an ARP table and host route entries of a route table according to the sender IP addresses and the sender MAC addresses; then, router 321 (i.e., first router) sends a BGP update message for releasing a host route to the router 341 (i.e., second router)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Wang. This would be convenient to achieve high reliability and redundancy deployment (Parag. [0001]).


Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duda et al. (US 2015/0010002) – Related art in the area of routing, (Parag. [0005], The method includes generating, by the first ToR switch, a first VXLAN frame comprising the first ToR switch MAC address, a first next hop MAC address, a first ToR IP address, a second ToR switch IP address, a first VNI, and a MAC frame, wherein the MAC frame comprises a second ToR MAC address, a first server IP address associated with a first server, and a second server IP address associated with a second server, routing the first VXLAN frame through an IP fabric to the second ToR switch, wherein the IP Fabric comprises a spine switch, the first ToR switch, and the second ToR switch, receiving, by the second ToR switch, the first VXLAN frame, decapsulating, by the second ToR switch, the first VXLAN frame to obtain the MAC frame, processing, on the second ToR switch, the MAC frame to obtain a rewritten MAC frame, wherein the rewritten MAC frame comprises a VARPMAC address and a second server MAC address, generating, by the second ToR switch, a second VXLAN frame comprising a second ToR switch MAC address, a second next hop MAC address, a VARP VTEP IP address, a third ToR switch IP address, a second VNI, and the rewritten MAC frame, wherein the third ToR switch IP address is associated with the third ToR switch, and routing the second VXLAN frame through the IP fabric to the third ToR switch).
		THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442